Citation Nr: 0604108	
Decision Date: 02/13/06    Archive Date: 02/22/06

DOCKET NO.  99-18 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for the veteran's cause 
of death.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The late veteran served on active duty from May 1966 to March 
1969.  His military records show that he served in the 
Republic of Vietnam with the United States Marine Corps and 
was decorated with the Purple Heart Medal for wounds received 
in combat and also the Presidential Unit Citation.  The 
appellant in this appeal is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision by the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the appellant's claims of 
entitlement to service connection for the veteran's cause of 
death, and entitlement to Dependents' Educational Assistance 
under 38 U.S.C. Chapter 35, Title 38, United States Code.

In August 2001, the Board remanded the case to the RO for 
additional evidentiary and procedural development.  
Thereafter, the denials of the aforementioned claims were 
confirmed in a September 2003 rating decision.  The case was 
returned to the Board in September 2004 for further appellate 
action.

It was stated in the August 2001 Board action that the issues 
of whether new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for 
substance abuse (claimed as secondary to service-connected 
post-traumatic stress disorder (PTSD)), and entitlement to a 
total rating for compensation purposes based on individual 
unemployability (TDIU), were pending at the time of the 
veteran's death.  The Board instructed the RO to adjudicate 
these claims in the first instance for purposes of accrued 
benefits and, if the claims were denied, to refer these 
matters back to the Board only if the appellant filed a 
timely appeal.  The RO adjudicated the claims and denied them 
for purposes of accrued benefits in an April 2003 rating 
decision.  The appellant was notified of this adverse 
determination and her appellate rights in correspondence 
dated in April 2003.  However, she did not file a timely 
appeal of the denials and the matters are thus not subject to 
appellate review.  See 38 C.F.R. §§ 20.201, 20.202, 20.300, 
20.302 (2005).


FINDINGS OF FACT

1.  The veteran died on December [redacted], 1997 as a result of 
pericardial effusion due to, or as a consequence of 
esophageal carcinoma that was first diagnosed in 1997.  

2.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder; 
postoperative residuals of a shell fragment wound and punji 
stake wounds of the left leg and ankle with muscle hernia; 
residuals of a shell fragment wound of the right lower thigh 
with retained foreign body; superficial scars, residual of a 
shell fragment wound of the right leg; and an anal fissure.


CONCLUSIONS OF LAW

1.  The veteran's death was not the result of a disability of 
service origin, and his service-connected disabilities did 
not materially and substantially contribute to his death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2005).

2.  The requirements for eligibility for Dependents 
Educational Assistance under Chapter 35, Title 38, United 
States Code, have not been met.  38 U.S.C.A. § 3501(a)(1)(B) 
(West 2002); 38 C.F.R. § 21.3021 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  In this case, the appellant's claim 
was received in February 1998.  She was notified of the 
provisions of the VCAA in correspondence dated in September 
2001.  

The appellant has been made aware of the information and 
evidence necessary to substantiate her claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claims during the course of this appeal.  
The veteran's service medical records, Social Security 
Administration records, and all relevant VA and private 
treatment records have been obtained and associated with the 
evidence.  Additionally, a nexus opinion has been obtained 
from a VA physician that addressed the question of whether or 
not the veteran's cause of death was related to his period of 
active service.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  Furthermore, the appellant has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate her 
claims, and she has been notified of VA's efforts to assist 
her. (See Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  
As a result of the development that has been undertaken, 
there is no reasonable possibility that further assistance 
will aid in substantiating her claim.  For these reasons, 
further development is not necessary to meet the requirements 
of 38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the 
available medical evidence is sufficient for an adequate 
determination.  The duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  

Service connection for the veteran's cause of death.

The veteran's terminal hospitalization report and official 
death certificate show that on December [redacted], 1997, he died of 
pericardial effusion due to, or as a consequence of 
esophageal carcinoma.  Medical records reflect that the 
esophageal cancer was first diagnosed by barium swallow in 
November 1996.  

At the time of the veteran's death, service connection was in 
effect for post-traumatic stress disorder (PTSD) (rated 30 
percent disabling); postoperative residuals of a shell 
fragment wound and punji stake wounds of the left leg and 
ankle with muscle hernia (rated 20 percent disabling); 
residuals of a shell fragment wound of the right lower thigh 
with retained foreign body (rated 10 percent disabling); 
superficial scars, residual of a shell fragment wound of the 
right leg (rated noncompensably disabling); and an anal 
fissure (rated noncompensably disabling), for a combined 
rating of 50 percent.

The veteran's service medical records show normal findings 
with regard to his digestive system throughout his period of 
active duty.  The medical evidence does not demonstrate onset 
of esophageal cancer either during service or within one year 
following his discharge of service in March 1969.

Associated with the claims folder are volumes of medical 
records reflecting treatment for the veteran's various 
disabilities until the time of his death.  Pre-1996 medical 
records are silent for any pathology that could be associated 
with esophageal cancer.  The remaining medical records, dated 
in late 1996 until the time of his death, describe the 
treatment given for the esophageal cancer.  The veteran's 
claims file with his medical history and death certificate 
were reviewed by a VA physician in May 2003.  Thereafter, the 
physician expressed the following opinion:

"In my opinion, after reviewing the C-files and 
medical records, it is NOT at least as likely as 
not that the fatal esophageal carcinoma developed 
during the veteran's service or was manifest 
during the first post-service year.  He was 
diagnosed in 1997 with esophageal cancer, which 
was . . . close to 30 years from his military 
service.

In my opinion, it is NOT at least as likely as not 
that the veteran's esophageal carcinoma was . . . 
related to the Agent Orange exposure.  Esophageal 
cancer is not an Agent Orange associated cancer.

In my opinion, it is NOT at least as likely as not 
that one or more of the veteran's service-
connected disabilities . . . (post traumatic 
stress disorder, shell fragment wounds to the left 
ankle, right thigh, and right lower extremity, 
anal fissure) aided or lent assistance to the 
production of death from pericardial effusion 
secondary to esophageal carcinoma."

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  Contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  See 38 C.F.R. § 3.312 (2005).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam Era 
(from January 9, 1962 to May 7, 1975), and has one of the 
following diseases, that disease shall be considered to have 
been incurred in or aggravated by such service, 
notwithstanding that there is no record of evidence of such 
disease during the period of such service.  The diseases 
include Non-Hodgkin's lymphoma, Hodgkin's disease; chronic 
lymphocytic leukemia (CLL), multiple myeloma; respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea); 
and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  See 38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6)(iii), 
3.309(e), 3.313 (2003).  The diseases listed above must 
become manifest to a degree of 10 percent or more at any time 
after service. 

The term "Agent Orange" is used throughout the decision to 
denote certain "herbicide agents" as defined by the governing 
law and regulations, used in support of the United States 
military operations in the Republic of Vietnam during the 
period from January 9, 1962, to May 7, 1975.  38 U.S.C.A. § 
1116(a)(3); 38 C.F.R. §§ 3.07(a)(6), 3.309(e).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  
Recently, the Secretary clarified that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam Era is not 
warranted for various listed conditions, and any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).

The Board has reviewed the evidence and finds no basis to 
allow service connection on a direct or presumed basis for 
the esophageal carcinoma that was related to the veteran's 
immediate cause of death by pericardial effusion.  The 
veteran's service medical records do not show onset of 
esophageal cancer during his period of military service.  The 
post-service medical records also do not show onset of 
esophageal cancer to a compensably disabling degree within 
one year following his separation from active duty in March 
1969 to permit service connection for esophageal cancer on a 
presumptive basis.  Furthermore, the Secretary of VA has 
determined that there is no positive association between 
exposure to herbicides and any condition for which the 
Secretary has not specifically determined that a presumption 
of service connection exists.  This determination basically 
means that esophageal cancer is not recognized as having been 
caused by exposure to herbicides.

The Board notes that the VA physician who reviewed the late 
veteran's medical history has presented a conclusive opinion 
that his fatal esophageal carcinoma was not incurred in 
active duty, and was also not the result of exposure to Agent 
Orange.  Furthermore, the VA physician determined that the 
veteran's service-connected disabilities did not aid or lend 
assistance to the production of death from pericardial 
effusion secondary to esophageal carcinoma.  Thus, the Board 
finds that the veteran's service-connected post-traumatic 
stress disorder, postoperative residuals of a shell fragment 
wound and punji stake wounds of the left leg and ankle with 
muscle hernia, residuals of a shell fragment wound of the 
right lower thigh with retained foreign body, superficial 
scars that are residuals of a shell fragment wound of the 
right leg, and anal fissure did not contribute substantially 
or materially to cause his death.  

In view of the above discussion, the Board concludes that the 
weight of the evidence is against a finding that the 
veteran's death in December 1997 as a result of pericardial 
effusion due to, or as a consequence of esophageal carcinoma 
is related to service.  The claim for service connection for 
the veteran's cause of death is thus denied.

To the extent that the appellant asserts the existence of a 
link between the veteran's cause of death and his service-
connected disabilities based upon her own knowledge of 
medicine and her familiarity with the late veteran's medical 
history, as the record does not show that she has received 
the requisite formal medical training and accreditation to 
make medical diagnoses or present opinions regarding issues 
of medical causation and etiology, her statements in this 
regard are not entitled to any probative weight.  See Layno 
v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

Dependents' Educational Assistance under 38 U.S.C. Chapter 
35, 
Title 38, United States Code.

In order for the appellant to be eligible for educational 
assistance under the provisions of Chapter 35, the veteran 
must have died of a service-connected disability, or had a 
service-connected disability evaluated as permanently and 
totally disabling.  See 38 U.S.C.A. § 3501(a)(1)(B); 38 
C.F.R. § 21.3021(a)(2).

As previously stated, at the time of the veteran's death in 
December 1997, service connection was in effect for PTSD 
(rated 30 percent disabling); postoperative residuals of a 
shell fragment wound and punji stake wounds of the left leg 
and ankle with muscle hernia (rated 20 percent disabling); 
residuals of a shell fragment wound of the right lower thigh 
with retained foreign body (rated 10 percent disabling); 
superficial scars, residual of a shell fragment wound of the 
right leg (rated noncompensably disabling); and an anal 
fissure (rated noncompensably disabling), for a combined 
rating of 50 percent.  The late veteran was not rated as 
individually unemployable or permanently and totally disabled 
by his service-connected disabilities.

Pursuant to the determination of the Board in this appellate 
decision with respect to the claim of entitlement to service 
connection for the veteran's cause of death, the appellant 
has not met the basic requirements for educational assistance 
under the provisions of Chapter 35.  Accordingly, the Board 
finds that the appellant has not met the conditions for 
eligibility for survivors' and dependents' educational 
assistance under Title 38, Chapter 35, and her claim must 
therefore be denied.


ORDER

Service connection for the veteran's cause of death is 
denied.

Dependents' Educational Assistance under 38 U.S.C. Chapter 
35, Title 38, United States Code, is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


